       Case 3:19-cv-02098-MEM-DB Document 21 Filed 08/04/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 THOMAS J. PARIS                        :

                   Petitioner           :     CIVIL ACTION NO. 3:19-2098

         v.                             :          (JUDGE MANNION)

                                        :
 COMM. OF PA,
                                        :
                   Respondent
                                        :

                                   ORDER

       In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

       1. The petition for writ of habeas corpus (Doc. 1) is DENIED.
       2. There is no basis for the issuance of a certificate of appealability.
          See 28 U.S.C. §2253(c).

       3. The Clerk of Court is directed to CLOSE this case.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: August 4, 2021
19-2098-01-ORDER
